pd-1354-14
         FILED IN                                                            COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                                     AUSTIN, TEXAS
                                                                            Transmitted 4/9/2015 4:05:43 PM
       April 13,2015                                                         Accepted 4/13/2015 1:20:52 PM
                                                                                              ABEL ACOSTA
   ABELACOSTA, CLERK                                                                                 CLERK



                                In the Texas Court of Criminal Appeals

                       Chester A Staples,Appellant         Cause PD-1354-14
                                                           From the 12th Court
                       The State of Texas,Appellee         of Appeals of Texas


                                FIRST MOTION TO EXTEND TIME
                               TO FILE MOTION FOR REHEARING



                 Honorable Court of Criminal Appeals:

                       Appellant Chester Staples requests a 15-day extension to

                 file a motion for rehearing pursuant to Rules of Appellate

                 Procedure 79.6 and 10.5(b). The Court denied his pro se
                 petition for discretionary review on March 25, 2015.

                       Appellate Rule 79.6 permits the Court to extend the time

                 to file a motion for rehearing if a party files a motion for an

                 extension within the original timeframe to file for rehearing.

                 Appellate Rule 79.1 requires the filing of a motion for

                 rehearing within 15 days of the Court's final order. Per

                 Appellate Rule 10.5(b), a motion to extend time to file must
                 contain the deadline to file the item in question, the length of

                 the proposed extension, the number of previous extensions

                 granted for the item, and the reasonsan extension is needed.
  April 9, 2015 is the original deadline to file for rehearing:

15 calendar days from the order denying the petition.

Necessity for the instant motion arises because, after appeal,

Staples defended himself in this matter and his wife had to

pick up the appellate record from prison to mail it to his

present representative. As of today, the record has not arrived.

No previous extensions to file a motion for rehearing were

granted, and the record is essential to effectively invite the

Court to reconsider its prior order.

  For these reasons, Staples asks the Court to grant this

motion for a 15-dayextension to file a motion for rehearing.


                                   Respectfully submitted,


                                   /s/Harley Martin
                                   Harley Martin
                                   SBN 24068879
                                   512-679-2110
                                   P.O. Box 2331
                                   Austin, Texas 78768
                                   harley.esq(o)gmail.com
                                   For Chester Alan Staples
               CERTIFICATE OF SERVICE


This motion was electronically served on the Anderson

County District Attorney at 500 North Church Street,

Palestine, Texas 75801, and the State Prosecuting Attorney at

P.O. Box 13046 Austin, Texas 78711-3046 on April 9,2015.


                                 /s/Harley Martin
                                 Harley Martin